                                                                                    ll.-x."r 9lr,lr.-
             MOTION UNDER 28 U.S.C. $ 2255 TO VACATE, SET ASIDE, OR CORRECT
                     SENTENCE BY A PERSON IN FEDERAL CUSTODY

                                                            17-a7?4-C\,-\,V                                GAF   P

      United States District Court                               District
 Name (under which you were convicted):                                 Docket of Case No:

 JAMES CALDI^7ELL
 Place of Confinement                                        Prisoner No:

 FCC-Forrest City                 Low                           t8377 -045
 Movant                                                          United States of America




                                                        MOTION

l.   (a) Name and   locatiorofcourt that entered thejudgment ofconviction you           are challenging:
rUnited States District                        Court-l^Testern DisLrict              of Missouri
 Kansas       City, Missouri               6   4106

     (b) Crirninal docket or case number (ifyou know)            L4-00029 -04-     cR   -In- cAE

2. (a) Date ofthejudgment ofconviction (ifyou know)                03-09-2077
     (b) Date of sentencing:      03-09 -2017

3. Length of    sentence
                               144   mon   ths

4.   Nature of crime (all counts):   Conspiracy to              Distribute 28 Grams !f Xpre ql
a mixture oi               subs   ta nce con La n n               a    etect      fe amount of coCallre
     ase.


5. (a) What was your plea: (Check one)
         (l) Not   guilty                  (2) Guilty   i               (3) Nolo contendere (no contest)

   (b) If you entered a guilly plea to one count or indictment, and a not gui Ity plea to another count or
indictment, what did you plead guilty to and what did you plead not guilty to?    N/A




                                                            1




            Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 1 of 16
6. If you went      to trial, what kind of trial did you have? (Check one)       Jury   Judge Only

7. Did you testi$/     at a pretrial hearing, trial, or post-trial hearing?      Yes        No

8. Did you appeal from thejudgment ofconviction?                                Yes         No

9. If you      did appeal, answer the following:   No Appeal.
     (a) Name of court:

     (b) Docket or case number (if you know):




     (d) Date ofresult (ifyou know)

     (e) Citation ofthe     caselifyou know)

     (f) Grounds raised




     (g) Did you file a petition for certiorari in the United States Supreme   Court? Yes    No
           If "Yes," answer the following:
         (l) Docket or case number (ifyou know):

         (2) Result:

         (3) Date ofresult (ifyou know)

         (4) Citation to the case (ifyou know):

         (5) Grounds raised




10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or
applications conceming this judgment of conviction in any court?

        Yes            i No)
                        \   -./
1   1. If your answer to Question 10 was "Yes," give the following information:

      (a)(1) Name of court

         (2) Docket ofcase number (ifyou know):


                                                            2




               Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 2 of 16
             (3) Date of filing (if yo, k ,ow),

             (4) Narure of the proceeding:

             (5) Crounds raised:




             (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                      Yes            No

             (7) Result:

             (8) Date ol result (if you know):

       (b)   Ifyou file any second motion, petition, or application, give   the same information:
             (I   ) Name of court:

             (2) Docket ofcase number (ifyou know):

             (3) Date of filing (if you know):

             (4) Nature of the proceeding

             (5) Grounds raised:




             (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                       Yes                No



             (8) Date of result (if vou know):

      (c) Did you appeal to a federal appellate court havingjurisdiction over the action taken on your motion,
petition, or application?
          (1) First petition               Yes       No

             (2) Second    petition            Yes     No

     (d) Ifyou did not appeal from the action on any motion, petition, or application, explain briefly why you
,;,'t -^r.




                                                          3




               Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 3 of 16
12. For this motion, state every ground on which you claim that you are being held in violation of the
Constitution, Iaws, or treaties of the United States. Attach additional pages if you have more than four
grounds. State the ft49 supporting each ground.

GROUND ONE.INEFFECTIVE ASSISTANCE OF COUNSEL

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your   claim):-
   See attached sheets for supporting facts of Ground One.




(b) Direct Appeal of Ground One:
     (l) Ifyou appealed from thejudgment or conviction, did you raise this issue?
         Yes          No

    (2) ifyou did not raise this issue in your direct appeal, explain why




(c) Post-Conviction Proceedings:
     (l) Did you raise thisissue in any post-conviction motion, petition, or application?
          Yes e9
    (2) Ifyour answer to Question (c)(1) is "Yes," state:
      Type of motion or petition

      Name and location of the court where the motion or petition was filed:


      Docket or case number    (ifyou know):

      Date ofthe court's decision

      Result (attach a copy ofthe court's opinion or order, ifavailable)




   (3) Did you receive a hearing on your motion, petition, or application?
                 Yes          No

   (4) Did you appeal from the denial ofyour motion, petition, or application?
              Yes            No

   (5)   Ifyour answer to Question (c)(4) is "Yes," did you   raise this issue on appeal?
                Yes                No


                                                      4




           Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 4 of 16
    (6)   Ifyour   answer to question (c)(4) is "Yes," state

         Name and location ofthe court where the appeal was filed


         Docket case number (ifyou know)

         Date ofthe court's decision:

         Result: (attach a copy ofth€ court's opinion or order ifavailable):




   (7)    Ifyour   answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise
this issue




GROUNDTWO: INEFFECTIVE ASSISTANCE OF COUNSEL

(a) Supporting facts (Do not argue or cite law . Just state the sDecific facts that suooort vour claim):
See attached sheets for supp orEing faits of Ground' Twb.




(b) Direct Appeal ofGround Two:
     (1) Ifyou appealed from thejudgment or conviction, did you raise this issue?
        Yes           No

    (2)   Ifyou did not raise this issue in your direct appeal, explain why:



(c) Post-Conviction Proceedings:
     (l) Did you raise this issue in any post-conviction motion, petition, or application?
           Yes

     (2) Ifyour answer to Question (c)(1) is "Yes," state
      Type of motion or petition

      Name and location ofthe court where the motion or petition was filed:




                                                         5




             Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 5 of 16
       Docket or case number (ifyou know)

       Date of the court's decision:

       Result (attach a copy ofthe court's opinion or order, ifavailable):




      (3) Did you receive a hearing on your motion, petition, or application?
                     Yes           No

      (4) Did you appeal from the denial ofyour motion, petition, qr.application?
                     Yes            No

      (5)   Ifyour   answer to Question (c)(4) is "Yes," did you raise this issue on appeal?
                    Yes                 No

      (6) Ifyour answer to qucstibn (c)(4) is "Yes," state:

            Name and location of the court where lhe appeal was     filed:_

            Docket case number (ifyou know):

            Date   oIthe courl's   decision:_
            Result: (attach a copy ofthe court's opinion or order   ifavailable):_


     (7) Ifyour answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or rarse
this issue:




GROUND TI{REE: INEFEECTIVE ASSISTANCE OF COUNSEL

(a) Suooortinp facts (Do nol arsue or cite law. Just state the soecific facts that suDDort vour claim):
5i:e 'dttaEhed'sheets"                  for supporting taiLs of               Grounil Th'ree.




                                                         6




            Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 6 of 16
(b) Direct Appeal of Ground Three:
    (l) Ifyou   appealed from thejudgment or conviction, did you raise this issue?
          Yes            No

    (2)   Ifyou did   not raise this issue in your direct appeal, explain   why:_


(c) Post-Conviction Proceedings :
    (1) Did y ou raise this issue in any post-conviction motion, petition, or application?
         Yes

   (2) Ifyour answer lo Question (c)(1) is "Yes", state
     Type of motion or petition

     Name and location ofthe court where the motion or petition was filed:


     Docket or case number       (ifyou know)

     Date of the court's decision:

     Result (attach a copy ofthe court's opinion or order, ifavailable):




     (3) Did you receive a hearing on your motion, petition, or application?
              Yes           No

     (4) Did you appeal llom the denial ofyour motion, petition, or application?
              Yes           No

     (5) Ifyour answer to Question (c)(4) is "Yes," did you raise this issue on appeal?
              Yes            No

     (6) Ifyour answer to question (c)(4) is "Yes," state:

          Name and location ofthe court where the appeal was filed


          Docket case number (ifyou know):

          Date ofthe court's decision:

          Result: (attach a copy ofthe court's opinion or order ifavailable):




                                                         7




           Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 7 of 16
     (7)   Ifyour answer to Question (c)(4) or Question (c)(5)   is   "No," explain why you did not appeal or raise
this issue:




GROUND         pggp, 4th Amendment violation
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your     claim):_
The Government obtained records from service rovider wi lhou t. a
search r4/arrant. Backed by probable cause under Car enter tha t S
ilIe al an warrants relief     Timo !h r Car enter v. United States
No. 16-402 585 u.s.     2018



(b) Direct Appeal of Ground Four:
    (l) Ifyou appealed flom the judgment or conviction, did you raise this issue?
           Yes            ('{d
    (2 )   Ifyou did not raise this   issue in your direct appeal, explain why                                        r
hadn I     t been warrant relief                  at the t.ime.

(c) Post-Conviction Proceedings:
    (1) Did you raise this issue in any post-conviction motion, petition, or application?
           Yes             No

    (2)    ifyouranswer to Question (c)(1) is "Yes," state
       Type <.rf [rotion or petition
       Name and location of the court where the motion or petition was filed


       Docket or case number (if you krow):

       Date    ofthe corrrt's decision:

       Result (altach a copy ofthe court's opinion or order,      ifavailable):_


    (3) Did you receive a hearing on your motion, petition, or application?
                    Yes          No

    (4) Did you appeal from the denial ofyour motion, petition, or application?
                    Yes          No



                                                          8




            Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 8 of 16
           (5)   Ifyour   answer to Question (c)(4) is "Yes," did you raise this issue on appeal?
                       Yes                No

           (6) Ifyour answer to question (c)(4) is "Yes," state:

                 Name and location ofthe court where the appeal was filed


                 Docket case number    (ifyou know):
             '   Date ofthe court's decision:

                 Result: (attach a copy of the court's opinion or order   if   available):_


          (7) Ifyour answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or rarse
    r!.;.;""".




.   13. Is there any ground in this motion that you have !e! previously presented in some federal court? If so,
    which ground or grounds have not been presented, and state your reasons for not presenting them: Yes .
    Grounds 1-3 have no t been revious I resented in an federal
    cour t ecause t ese rounds are ro erI brou ht in a roceedin
    pursuant to    U.




     14. Do you have any motion, petition, or app eal now pendine (filed and not decided yet) in any court for the
    judgment you are challenging? Yes

    If "Yes,"    state the name and location   ofthe court, the docket or case number, the type or proceeding, and the
    issues raised:




    15. Give the name and address,       ifknown, ofeach attomey who represented you in the following        stages   of
    the judgment you are challenging:

       (a) At preliminary hearing

       (b) At arraignrnent and p1g2.      Charlie       Re an       1111 Main        St. Ste.700
                                            ansas       I ty,       ssoull
       (c) At trial


                                                                9




                 Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 9 of 16
    (d) At sentencing     Charlei Rega4, 1111 Main St. Ste. 700 Kansas City
                          Missouri 64105.
    (.) On uppeul:

    (f) ln any post-conviction proceeding:

    (g) On appeal from any ruling against you in a post-conviction proceeding



16. Were you sentenced on more than one count         ofan indictment, or on more than one indictment, in the
same court and at the same time? Yes

17. Do you have any future sentence to serve after you complete the sentence for thejudgment that you are
challenging?         Yes

         (a) Ifso, give name and location ofcourt that imposed the other sentence you   will   serve in the future




         (b) Give the date of the other sentence was imposed

         (c) Give the length of the other sentence:

       (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the
judgment or sentence to be served in the future? Yes          No

 18. TIMELINESS OF MOTION: Ifyourjudgment ofconviction became final over one year ago, you must
explain why the one-year statute oflirnitation as contained in 28 U.S.C $ 2255 does not bar vour motion.+
(see below) MovanL v/as sentenced            in this          matLer on March 9, 201 7
          h is clearl                   within the one ear time limilation to
file his motion under 28 U.S.C                          2255   -




*The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. 2255,
                                                                                              $
paragraph 6, provides in part that:

        A one-year period limitations shall apply to a motion under this section. The limitation period shall
run from the latest of:
        (l) the date on which the judgment ofconviction became final;
        (2) the date on which the impediment to making a motion created by govemmental action in violation
        ofthe Constitution or laws ofthe United States is removed, ifthe movant was prevented from making
        such a motion by such govemmental action;



                                                       10




         Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 10 of 16
          (3) the date on which the right asserted was initially recognized by the Supreme Court, ifthat right
          has been newly recognized by the Supreme Court and made retroactively applicable to cases on
        collateral review; or
        (4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise ofdue diligence.




Therefore, Movant asks that the Court grant the following relief:      SusLain the moLion and
grant aII relief               deemed just and fa lr tn                  the premises.
oi any other relief to which movant is entitled.




                                                     Signature of Attomey (if any)


I, declare (or certify, verify, or state) under penal ty ofperjury that the foregoing i s true and correct and that
this Motion Under 28 U.S.C . $ 2255 was placed in the prison mailing syst:r^- :: March 19                  2479
                                (month, date, year).



Executed (signed) on
                        '3/79/2o7e          (date)



                                                                       C)

                                                     Si         of Movant


Ifthe person signing is not movant,   state relationship to movant and explain why movant is not signing this
motion.




                                                          11




          Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 11 of 16
 GROUND   ONE: INEFEECTIVE ASSISTANCE OF    COUNSEL

       In order to establish ineffective assistance of counsel,
 Defendant must demonstrate that counsel's performance was both
 deficient and prejudical. Strickland v Washington 80 L. Ed. 2d
 674 (7984). In determining whether counsel's conducL was Idefici-
 ent], there is a strong presumpt.i-on thaL counsel's conduct falls
within the wide range of reasonable professional assistance,
Nguyen v United States 114 F. 3d 699, 7O4 (8rh cir. 1997). Ad-
ditionally, "Is]trategic choices made after thorough investiga-
tion of law and facts relevant. to plausible options are virtual-
ly unchallengeable. " United States v Rice 449 F. 3d 887, 897
(8ttr Cir. 2006). To demonstrat.e that counsel's deficient pel:-
f ormanceprejudiced his def ense, a def endant must shor,rr that.
there is a reasonable probability that, but for fhis] coun-
seI's unprofessional errors, the result of Ihis] proceedings
would have been differenL. Sanders v United States 341 F. 3d
720, 722 (8th Cir. 2003). A reasonable probability is a pro-
bability sufficient to undermine confidence in lhe outcome,
which requires a substantial, not just conceivable, Iikelihood


                                   1




      Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 12 of 16
of a different result. Cullen v Pinholster 179 L- Ed. 2d 557
(20LL). In Lhe underlying criminal matter counsel rendered in-
 effecLive assistance of counsel in failing to,file a motion to
 suppress evidence of alleged controlled purchases. lJhere coun-
 se1's failure to competent.ly IitigaLe a suppression issue is
 the focus of Lhe ineffective assistanee claim, to demonstrate
 prejudice, Lhe petitioner must t'also prove that his Fourth
 Amendment claim is meritorious and that there is a reasonable
 probability Lhat the verdict would have been differenL absent
 the excludable evidence. Kimmelman v Morrison 91 L. Ed- 2d
 30s (1e86); United States v Johnson 707 F. 2d 317, 320 (8th
Cir. 1983); see also United States v Luke 686 F. 3d 600, 605
(8th cir. 20t2), requiring a 52255 petitioner to shov, the mo-
tion Lo suppress would have succeeded. MovanL wrote several
letters to counsel, Charlie Regan of Yonke Law LLC 1111 Main
Street, Suite 700 Kansas City, Missouri 64105, requesting
LhaL he file a moLion to suppress evidence. See attached 1et-
ters. Counsel failed to file the rirotion or ask for a suppres-
sion hearing to suppress evidence including wire tap evidence.
Based on the discovery Lhat was provided       to Movant police a1-
leged Lhat controlled buys had been obtained from Movant by
an informant. However, the evidence is suspect as to whether
Lhe alleged purchases were indeed controlled. As the infor-
mation submitted in the discovery documenLs contain conclusory



                                11




     Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 13 of 16
statements in regards to the alleged conLrolled substances. Al-
though i- t. is alleged informant and his vehicle was searched prior
to the alleged purchases, Lhere is no evidence as t.o exactly iarhat
type searches took place. There is no evidence that the infor-
mant was stripped searched prior to the alleged purchases as
withouL t.he same there is no way for the police to ensure that          .



the informant did not. have drugs in his/her possession already.
This also applies to the search of the vehicle especially when
the informant. has demonsLrated that he does not follow instruc-
tions of the police. The informant had been instructed to make
a purchase from Defendant if he could, however, the informant
decj-des to allegedly make purchases from other people when he
geLs out of t.he car and says hey I know anoLher person who I
can purchase from and without police authorization,         al_Iegedly
the informant makes purchases from other people other than r{hom
instrucLed. Likewise the informant allegedly made telephone caIIs
to Movant, but with the informantrs unreliability it is not known
who he actually talked t.o or who he actually called. The police
state they observed him talking to someone at a certain number
buL gave no indication as to a positive identification of who
the informant talked to. Also, police stated they lost sight of
the informant for a period of Lime. Under no circumstances can
such conduct be equated with a true controlled buy. Thus coun-
selrs refusal to file a motion to suppress fails to put the case
to meaningful adversial testing. And as such, he rendered inef-.

                                 aa1




     Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 14 of 16
fective assisLance of counsel.                     to suppress the
                                    Had counsel moved
evidence he would have been allowed Lo place the informant on
 the stand and examine him at length along with the police. The
police allegedly sent. Lhe informant Lo make crack purchases,
however, when Lhe informant returned with substances alIegedIy
purchased from other subjects, the substance was immediaLely
tested by police and each time he returned with cocaine hydro-
chloride. Based on t.he Discovery documents the informant does
not say exactly who he made purchases from, raLher it is the
police assuming the alleged purchases were made from Movant.
Under these circumstances it is clear that Movant was rendered
ineffective assistance of counsel and that he was prejudiced by
the deficient performance.
GROUND TWO: INEEFECTIVE ASSISTANCE OF COUNSEL

      During t.he Sentencing Hearing counsel again rendered defi-
cient. performance when he failed to object to the amounts of
drugs held attributable to Movant as well as the identity of
the substances. As mentioned above it is clear from documents
provided Lo Movant that. each alleged purchase by the informant
he/she reLurned with a subsLances in which       r^ras   immediately test-
ed by police and in each case police reported the substance v/as
cocaine hydrochloride as it tested positive for the presence of
cocaine. Cocaine is cocaine hydrochloride or cocaj-ne powder.
Not one t.ime did police report the substances allegedly pur-
chased tested positive for cocaine base or crack nor did they
give any lndication they beleived the subst.ances were the crack
form of cocaine base.or any other form of cocaine base. Movant

                                   1\/



     Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 15 of 16
vras  held responsible for nearly 400 grams of crack while not one
test of Lhe police indicaLed tha! the alleged purchased substances
were crack. Had counsel argued that the police test confirmed the
subst.ances were cocaine hydrochloride or tested positive for the
presence of the same then Movant would have not faced a mandatory
minimum senLence as it taked 500 grams of powder, cocaine, or
cocaine hydrochloride to t.rigger a five year minimum mandatory
prison term. Again, under these circumstances Movant was rendered
deficient. performance by counsel and likewise prejudiced by the
def icient. perf ormance.
GROUND   THREE: INEFFECTIVE ASSISTANCE OF      COUNSEL

       Immediat.ely following Sentencing while still       in the court.-
room Movant requested counsel   to file a noLice of appeal. Coun-
sel failed Lo do so. MovanL had t.o file his notice of appeal pro
se even though counsel had not been discharged from Lhe case.
After counsel became aware Movant had filed a pro se notice of
appeal counsel did nothing to perfect the appeal, in fact counsel
ef fect.ively abandoned MovanL. WiLhout the aid of counsel Movant
was unable to perfect his appeal and Lhus no appeal was had.
Counsel had a duty to follow the instructions of Movant and file
the notice of appeal.




                                      V




        Case 4:14-cr-00029-GAF Document 700 Filed 03/28/19 Page 16 of 16
